Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartlett (US 20210085126 A1), hereinafter Bartlett.

Regarding claim 1, Bartlett discloses a portable grill movable between an erected configuration and a collapsed configuration, the portable grill comprising: 
a frame (Frame in annotated figure 2, where “The support stand 73 is connected to a bottom surface of the container 12” paragraph [0061]); and 
a leg unit coupled to the frame, the leg unit including a first leg, a second leg spaced apart from the first leg, and a support bar coupled to and extending between the first and second legs, the support bar further extending at an angle away from the first and second legs (“A second portion 76 of the stand 73 is a substantially fixed shape component forming at one end thereof a down-turned leg portion 80 which is curved or bent away from the base 15 of the container and at an opposite end of the portion 76 an up-turned leg portion 81 which is curved towards a top of the side wall 14” paragraph [0062]), the support bar configured to: 
contact an underlying surface to support the portable grill when the portable grill is in the collapsed configuration and oriented vertically relative to the underlying surface (“when the support stand 73 is in the collapsed position, the support stand supports the container 12 on the ground wheels 78 at one end and on the down-turned leg portion 80 at the other end. In the vertical orientation, the support stand 73 supports the container 12 on one end supported by the ground wheels 78 and the up-turned leg portion 81 lying along the same end” paragraph [0063]); and 
provide a handle by which the portable grill can be picked up when the portable grill is in the collapsed configuration and oriented horizontally relative to the underlying surface (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Elements 80 and/or 81 could be used for this purpose).

    PNG
    media_image1.png
    552
    576
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    483
    633
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    437
    513
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    396
    420
    media_image4.png
    Greyscale

Regarding claim 3, Bartlett discloses the portable grill of claim 1, further comprising a cookbox coupled to and supported by the frame (“The cooking grill 10 comprises a rectangular container 12”).

Regarding claim 4, Bartlett discloses the portable grill of claim 3, wherein the frame includes a front rail and a rear rail spaced apart from the front rail, the cookbox located between the front and rear rails (Figure 7).

Regarding claim 5, Bartlett discloses the portable grill of claim 4, wherein the first leg is a front leg of the leg unit, and the second leg is a rear leg of the leg unit (Figure 1).

Regarding claim 6, Bartlett discloses the portable grill of claim 5, wherein the leg unit further includes a front flange and a rear flange spaced apart from the front flange, the front leg pivotally coupled to the front flange, the rear leg pivotally coupled to the rear flange (Flange in annotated figure 2).

Regarding claim 10, Bartlett discloses the portable grill of claim 1, wherein the leg unit further includes a wheel support frame extending between the first leg and the second leg (Annotated figure 5).

Regarding claim 13, Bartlett discloses the portable grill of claim 1, wherein the support bar is a first support bar of the leg unit, the leg unit further including a second support bar coupled to and extending between the first and second legs, the second support bar further extending at an angle away from the first and second legs, the second support bar configured to: 
contact the underlying surface to support the portable grill when the portable grill is in the collapsed configuration and oriented horizontally relative to the underlying surface; and 
provide a handle by which the portable grill can be hung when the portable grill is in the collapsed configuration and oriented vertically relative to the underlying surface (80 and/or 81).

Regarding claim 14, Bartlett discloses a portable grill movable between an erected configuration and a collapsed configuration, the portable grill comprising: 
a frame (Frame in annotated figure 2, where “The support stand 73 is connected to a bottom surface of the container 12” paragraph [0061]) including a front rail and a rear rail spaced apart from the front rail (Figure 7); 
a cookbox coupled to and supported by the frame, the cookbox located between the front and rear rails (“The cooking grill 10 comprises a rectangular container 12”); and 
a leg unit coupled to the frame, the leg unit including a front leg, a rear leg spaced apart from the front leg, and a support bar coupled to and extending between the front and rear legs, the support bar further extending orthogonally away from the front and rear legs (“A second portion 76 of the stand 73 is a substantially fixed shape component forming at one end thereof a down-turned leg portion 80 which is curved or bent away from the base 15 of the container and at an opposite end of the portion 76 an up-turned leg portion 81 which is curved towards a top of the side wall 14” paragraph [0062]), the support bar configured to: 
contact an underlying surface to support the portable grill when the portable grill is in the collapsed configuration and oriented vertically relative to the underlying surface (“when the support stand 73 is in the collapsed position, the support stand supports the container 12 on the ground wheels 78 at one end and on the down-turned leg portion 80 at the other end. In the vertical orientation, the support stand 73 supports the container 12 on one end supported by the ground wheels 78 and the up-turned leg portion 81 lying along the same end” paragraph [0063]); and 
provide a handle by which the portable grill can be picked up when the portable grill is in the collapsed configuration and oriented horizontally relative to the underlying surface (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Elements 80 and/or 81 could be used for this purpose).

Regarding claim 15, Bartlett discloses the portable grill of claim 14, wherein the leg unit further includes a front flange and a rear flange spaced apart from the front flange, the front leg pivotally coupled to the front flange, the rear leg pivotally coupled to the rear flange (Flange in annotated figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bartlett, in view of Chen (US 8910970 B2), hereinafter Chen.

Regarding claim 2, Bartlett discloses the portable grill of claim 1. 

Bartlett does not disclose wherein the support bar extends orthogonally away from the first and second legs (“Orthogonally” is interpreted as essentially 90°. Bartlett shows what appears to be a slight deviation from orthogonal).

However, Chen teaches wherein the support bar extends orthogonally away from the first and second legs (“said first legs 31 are perpendicularly arranged relative to the bottom bracket 33 such that said first legs 31 and the bottom bracket 33 configured a L-shape. Two pairs of pivoting plates 311 are mounted on said first legs 31 and located at an intermediate portion on the two first legs 31. Each first leg 31 of the first supporting frame 30 has a locking unit 36 mounted thereon for mounting the handle 32 between said first legs 31. The handle 32 and the first legs 31 configured a L-shape. The handle 32 and the bottom bracket 33 are substantially positioned in an invertedly symmetrical manner” column 3, line 65).

    PNG
    media_image5.png
    419
    442
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    422
    575
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    582
    325
    media_image7.png
    Greyscale

Bartlett does not disclose the orthogonal shape to the support bar. However, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the angle of the support bar. On the contrary, the applicant states “a support bar extending between the legs and further extending at an angle (e.g., orthogonally) away from the legs” in paragraph [0071] of the specification. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the angle to be orthogonal.

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett, in view of Gress (US 5087013 A), hereinafter Gress.

Regarding claims 7-9, Bartlett discloses the portable grill of claim 6. 

Bartlett does not disclose:
wherein the front flange is slidably coupled to the front rail via a front slider, and the rear flange is slidably coupled to the rear rail via a rear slider;
wherein the front slider is located within the front rail, and the rear slider is located within the rear rail; or 
wherein the front flange is rigidly coupled to the front slider, and the rear flange is rigidly coupled to the rear slider.

However, Gress teaches:
wherein the front connection is slidably coupled to the front rail via a front slider, and the rear connection is slidably coupled to the rear rail via a rear slider;
wherein the front slider is located within the front rail, and the rear slider is located within the rear rail; and 
wherein the front connection is rigidly coupled to the front slider, and the rear connection is rigidly coupled to the rear slider (“each of the side rails 18 is provided with a longitudinally extending slot 22 extending horizontally through the inner and outer side portions thereof. As will be appreciated from the broken away portions of the side rails in FIG. 1, a yoke member 24 extends laterally between the side rails and is provided at its opposite ends with rollers 26 each of which is disposed inside the corresponding tubular side rail for rolling movement therealong. Rollers 26 are mounted on yoke 24 by means of pins 28 which extend through the corresponding slit 22” column 5, line 25).

    PNG
    media_image8.png
    618
    465
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    380
    446
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    261
    458
    media_image10.png
    Greyscale

In view of the teachings of Gress, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include *** in the portable grill disclosed by Bartlett because Gress states “Advantageously in connection with the jackscrew arrangement for achieving such displacement of yoke member 24 and the leg units and leg and handle component, threading machine 12 can be elevated to any desired position above underlying support surface S up to the position shown in FIG. 2 so as to provide a working position most suitable for a given workman” (column 8, line 30). Therefore, including the features taught by Gress will enable elevation adjustment to meet the working position of a given user.

Regarding claims 16-18, Bartlett discloses the portable grill of claim 15. 

Bartlett does not disclose:
wherein the front flange is slidably coupled to the front rail via a front slider, and the rear flange is slidably coupled to the rear rail via a rear slider; 
wherein the front slider is located within the front rail, and the rear slider is located within the rear rail; or 
wherein the front flange is rigidly coupled to the front slider, and the rear flange is rigidly coupled to the rear slider.

However, Gress teaches:
wherein the front connection is slidably coupled to the front rail via a front slider, and the rear connection is slidably coupled to the rear rail via a rear slider;
wherein the front slider is located within the front rail, and the rear slider is located within the rear rail; and 
wherein the front connection is rigidly coupled to the front slider, and the rear connection is rigidly coupled to the rear slider (“each of the side rails 18 is provided with a longitudinally extending slot 22 extending horizontally through the inner and outer side portions thereof. As will be appreciated from the broken away portions of the side rails in FIG. 1, a yoke member 24 extends laterally between the side rails and is provided at its opposite ends with rollers 26 each of which is disposed inside the corresponding tubular side rail for rolling movement therealong. Rollers 26 are mounted on yoke 24 by means of pins 28 which extend through the corresponding slit 22” column 5, line 25).

In view of the teachings of Gress, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include *** in the portable grill disclosed by Bartlett because Gress states “Advantageously in connection with the jackscrew arrangement for achieving such displacement of yoke member 24 and the leg units and leg and handle component, threading machine 12 can be elevated to any desired position above underlying support surface S up to the position shown in FIG. 2 so as to provide a working position most suitable for a given workman” (column 8, line 30). Therefore, including the features taught by Gress will enable elevation adjustment to meet the working position of a given user.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett, in view of Cabrera (US 20050252504 A1), hereinafter Cabrera.

Regarding claim 11, Bartlett discloses the portable grill of claim 10. 

Bartlett does not disclose wherein the support bar is coupled to and extends from the wheel support frame.

However, Cabrera teaches wherein the support is coupled to and extends from the wheel support frame (“In an embodiment, an extension (not shown) or other structure may be provided so that the stand 22 may support the grill 20 in an upright position. For example, a user may pull the grill 20 in the configuration shown in FIG. 3, for example at a 45 degree angle to the ground. The handle 42 may then be lifted, raising the grill to closer to vertical, and supporting the grill on the extension and the wheels 46. This feature may be provided, for example, by an extension upward from the axle 48, a feature built into a side of the grill or a base for the grill, an extension somewhere else on the stand 22, or by an additional set of wheels, as examples. By supporting the grill 20 in the upright position, the user may release the handle 42 without having to lay the grill on the ground” paragraphs [0048]-[0049]).

    PNG
    media_image11.png
    500
    467
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    156
    512
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    281
    539
    media_image13.png
    Greyscale

In view of Cabrera’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the support is coupled to and extends from the wheel support frame in the portable grill disclosed by Bartlett because the court has held mere reversal to be an obvious modification In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). In the present case, Bartlett discloses the support 81 connected to and extending from a first set of legs which are non-wheeled, but discloses wheeled legs which, in the collapsed configuration are adjacent the support 81. Cabrera teaches a support connected to and extending from the wheel support frame of the wheeled legs. This is a mere reversal of which set of legs possesses the support and is therefore an obvious modification.

Regarding claim 19, Bartlett discloses the portable grill of claim 14, wherein the leg unit further includes a wheel support frame extending between the front and rear legs. 

Bartlett does not disclose wherein the support bar is coupled to and extends from the wheel support frame.

However, Cabrera teaches wherein the support is coupled to and extends from the wheel support frame (“In an embodiment, an extension (not shown) or other structure may be provided so that the stand 22 may support the grill 20 in an upright position. For example, a user may pull the grill 20 in the configuration shown in FIG. 3, for example at a 45 degree angle to the ground. The handle 42 may then be lifted, raising the grill to closer to vertical, and supporting the grill on the extension and the wheels 46. This feature may be provided, for example, by an extension upward from the axle 48, a feature built into a side of the grill or a base for the grill, an extension somewhere else on the stand 22, or by an additional set of wheels, as examples. By supporting the grill 20 in the upright position, the user may release the handle 42 without having to lay the grill on the ground” paragraphs [0048]-[0049]).

In view of Cabrera’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the support is coupled to and extends from the wheel support frame in the portable grill disclosed by Bartlett because the court has held mere reversal to be an obvious modification In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). In the present case, Bartlett discloses the support 81 connected to and extending from a first set of legs which are non-wheeled, but discloses wheeled legs which, in the collapsed configuration are adjacent the support 81. Cabrera teaches a support connected to and extending from the wheel support frame of the wheeled legs. This is a mere reversal of which set of legs possesses the support and is therefore an obvious modification.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bartlett, in view of Cabrera, and further in view of Delattre (US 20140246837 A1), hereinafter Delattre.

Regarding claim 12, Bartlett, as modified by Cabrera, discloses the portable grill of claim 11, wherein the wheel support frame includes an outer surface (Figure 5). 

Bartlett, as modified by Cabrera, does not disclose a support located internally relative to the outer surface, and an opening extending through the support, the opening receiving a wheel axis of the portable grill, the wheel axis extending through the opening and through the wheel support frame, the wheel axis having a first end and a second end located opposite the first end, the first end supporting a first wheel of the portable grill, the second end supporting a second wheel of the portable grill.

However, Delattre teaches a support located internally relative to the outer surface, and an opening extending through the support, the opening receiving a wheel axis of the portable unit, the wheel axis extending through the opening and through the wheel support frame, the wheel axis having a first end and a second end located opposite the first end, the first end supporting a first wheel of the portable unit, the second end supporting a second wheel of the portable unit (“Each of the two horizontal frame members 54 and 56 contain openings 68 and 70, (FIG. 11) sized and shaped to receive securing members such as screws to secure lower horizontal frame 14 to a sleeve 72, see FIG. 15. The sleeve is preferably a hollow tubular body sized and shaped to receive an axle 74, see FIGS. 17 and 18. The axle 74 and the wheels 16 together define an axle assembly. The wheels 16 are rotatably mounted to the opposing ends 73A and 73B of the axle” paragraph [0050]).

    PNG
    media_image14.png
    177
    709
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    180
    444
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    229
    377
    media_image16.png
    Greyscale

In view of Delattre’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a support located internally relative to the outer surface, and an opening extending through the support, the opening receiving a wheel axis of the portable unit, the wheel axis extending through the opening and through the wheel support frame, the wheel axis having a first end and a second end located opposite the first end, the first end supporting a first wheel of the portable unit, the second end supporting a second wheel of the portable unit in the portable grill as presently modified because the sleeve surrounds the axle is therefore a more robust and protected arrangement.

Regarding claim 20, Bartlett, as modified by Cabrera, discloses the portable grill of claim 19, wherein the wheel support frame includes an outer surface (Figure 5). 

Bartlett, as modified by Cabrera, does not disclose a support located internally relative to the outer surface, and an opening extending through the support, the opening receiving a wheel axis of the portable grill, the wheel axis extending through the opening and through the wheel support frame, the wheel axis having a first end and a second end located opposite the first end, the first end supporting a first wheel of the portable grill, the second end supporting a second wheel of the portable grill.

However, Delattre teaches a support located internally relative to the outer surface, and an opening extending through the support, the opening receiving a wheel axis of the portable unit, the wheel axis extending through the opening and through the wheel support frame, the wheel axis having a first end and a second end located opposite the first end, the first end supporting a first wheel of the portable unit, the second end supporting a second wheel of the portable unit (“Each of the two horizontal frame members 54 and 56 contain openings 68 and 70, (FIG. 11) sized and shaped to receive securing members such as screws to secure lower horizontal frame 14 to a sleeve 72, see FIG. 15. The sleeve is preferably a hollow tubular body sized and shaped to receive an axle 74, see FIGS. 17 and 18. The axle 74 and the wheels 16 together define an axle assembly. The wheels 16 are rotatably mounted to the opposing ends 73A and 73B of the axle” paragraph [0050]).

In view of Delattre’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a support located internally relative to the outer surface, and an opening extending through the support, the opening receiving a wheel axis of the portable unit, the wheel axis extending through the opening and through the wheel support frame, the wheel axis having a first end and a second end located opposite the first end, the first end supporting a first wheel of the portable unit, the second end supporting a second wheel of the portable unit in the portable grill as presently modified because the sleeve surrounds the axle is therefore a more robust and protected arrangement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Moon (US 2484239 A) 

    PNG
    media_image17.png
    353
    464
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    206
    486
    media_image18.png
    Greyscale

Frank (US 3147748 A) 

    PNG
    media_image19.png
    545
    654
    media_image19.png
    Greyscale

Phears (US 5558359 A) “There is a tubular axle sleeve member 13 attached to the support arms 12 and a rear axle 14 in and extending beyond opposing ends 15 and 16 of the axle sleeve member 13. There are two rear wheels 17 and 18. A rear wheel is rotatively attached to each end 19 and 20 of the rear axle 14” column 3, line 14

    PNG
    media_image20.png
    460
    757
    media_image20.png
    Greyscale


Vavricek (US 20060011191 A1) “extensions 228 extend downward from the handle frame element 180 and are formed integral with the cross bar 202 for ease of fabrication. The extensions 228 may be used to support the tile saw, for example on the ground or other support surface when the stand is in a folded or lowered configuration. The extensions allow the saw to be used when the stand is in a folded configuration” paragraph [0058]

    PNG
    media_image21.png
    583
    498
    media_image21.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762